Case 2:20-cv-00144-JDC-KK Document 33 Filed 12/14/20 Page 1 of 2 PageID #: 623




                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


ROSALINA AYUYU DALAL                                           CASE NO. 2:20-CV-00144

VERSUS                                                         JUDGE JAMES D. CAIN, JR.

UNITED SPECIALTY INSURANCE CO                                  MAGISTRATE JUDGE KAY
ET AL

                                      MEMORANDUM RULING

        Before the Court is a “Motion for Summary Judgment by Eugene V. Bargeman and

Technology Insurance Company, Inc. 1 (Doc. 9) wherein Defendants Eugene V. Bargeman

and Technology Insurance Company, Inc. move to be dismissed from this lawsuit due to

Bargeman’s lack of negligence in the rear-end collision that is the subject of this lawsuit.

As of this date, Plaintiff has not filed any objection to this motion. 2

        On November 9, 2020, the Magistrate Judge issued a Report and Recommendation 3

regarding a Motion to Remand 4 wherein she recommended that Defendant Bargeman be

dismissed for improper joinder based on deposition testimony and a stipulation of sole

liability of Defendant William Porter who struck Mr. Bargeman’s vehicle from the rear

causing Bargeman’s vehicle to strike Plaintiff’s vehicle. Specifically, the Magistrate Judge

concluded that because Plaintiff had failed to plead facts to give rise to a negligence claim


1
  Technology Insurance Company, Inc. is the alleged liability insurer for Mr. Bargeman. Plaintiffs’ First Amending
and Supplemental Petition for Damages, ¶ VII(a), Doc. 1-1.
2
  On March 3, 2020, the Court granted a Motion to Continue Hearing for Defendant Eugene v. Bargeman and
Technology Insurance Company, Inc’s Motion for Summary Judgment until 60 days after the deposition of
defendant, William Porter; the motion was to be re-fixed upon motion of either party. Doc. 14. Neither party has
requested that the motion be re-fixed.
3
  Doc. 31.
4
  Doc. 11.
Case 2:20-cv-00144-JDC-KK Document 33 Filed 12/14/20 Page 2 of 2 PageID #: 624




against Bargeman, there was no reasonable basis to predict that state law would impose

liability upon him. 5 Plaintiff filed no objection to the Report and Recommendation. The

undersigned adopted the Report and Recommendation and dismissed Mr. Bargeman from

the lawsuit. 6

           Because Mr. Bargeman has been dismissed, the Court further finds that there is no

basis for liability against Mr. Bargeman’s liability insurer, Defendant Technology

Insurance Company, Inc.

                                       CONCLUSION

           The motion for summary judgment will be granted as to Defendant Technology

Insurance Company, Inc. Furthermore, because Mr. Bargeman has already been dismissed,

to that extent, the motion for summary judgment will be denied as moot.

           THUS DONE AND SIGNED in Chambers on this 14th day of December, 2020.



                        ______________________________________
                                  JAMES D. CAIN, JR.
                          UNITED STATES DISTRICT JUDGE




5
    Doc. 31, p. 7.
6
    Doc. 32.

                                           Page 2 of 2
